            Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 THE WASHINGTON BLADE,
 1712 14th Street NW, Second Floor
 Washington, DC 20009

 and

 CHRISTOPHER C. JOHNSON
 c/o The Washington Blade                                 Civil Action No. 1:21-cv-2196
 1712 14th Street NW, Second Floor,
 Washington, DC 20009,
                       Plaintiffs,

 v.
 U.S. DEPARTMENT OF STATE
 The Executive Office,
 Office of The Legal Adviser
 Suite 5.600
 600 19th Street N.W.
 Washington, DC 20522,
                       Defendant.


        COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF FOR
           VIOLATION OF THE FREEDOM OF INFORMATION ACT

       Plaintiffs The Washington Blade and Christopher C. Johnson (collectively, the “Blade”),

by and through their undersigned attorneys, allege as follows:

                                           Introduction

       1.      The Blade brings this action under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, et seq., to enjoin the United States Department of State, Office of Information

Programs and Services (“DOS”), from continuing to improperly withhold agency records that are

responsive to a request sent by the Blade to DOS on September 25, 2020, seeking records of

certain emails to and from the U.S. ambassador to Germany (“Request”), and directing the

agency to promptly disclose the records.

                                                1
               Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 2 of 12




       2.       DOS has taken no action in response to the Request, and has indicated that it will

not fulfill the request until more than three years after the Request was made. In essence, DOS

has kicked the can down the road so far that the purpose for which the requested records may be

used will have long disappeared by the time they see the light of day.

       3.       DOS has offered no explanation for its estimated three-year delay other than the

fact that it receives a large volume of FOIA requests.

       4.       The Freedom of Information Act “focuses on the citizens’ right to be informed

about ‘what their government is up to,’” by requiring the release of “[o]fficial information that

sheds light on an agency’s performance of its statutory duties.” DOJ v. Reporters Comm. for

Freedom of the Press, 489 U.S. 749, 750, 773 (1989) (citation omitted). “[D]isclosure, not

secrecy, is the dominant objective” of FOIA. Dep’t of Interior v. Klamath Water Users

Protective Ass’n, 532 U.S. 1, 8, (2001) (internal quotation marks and citations omitted). The

Blade plays a critical role in providing information to citizens about “what their government is

up to.” Indeed, the First Amendment’s guarantee of freedom of the press is meant to enable

journalists to play an “essential role in our democracy,” to “bare the secrets of government and

inform the people.” New York Times. Co. v. United States, 403 U.S. 713, 717 (1971) (Black, J.

concurring).

       5.       Through its FOIA Request, the Blade seeks to fulfill its journalistic function and

to shine a public light on the State Department’s efforts to decriminalize homosexuality around

the world, and how those efforts were received by the Trump administration. This information is

critical for voters who would want to be informed of the their elected officials’ activities, as well

as the activities of those government officials who speak on behalf of the United States and its




                                                  2
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 3 of 12




citizens as ambassadors, especially if and when such an individual is contemplating running for

the office of governor of a State within the United States.

       6.      The Blade seeks records that will shine a light on the activities of former U.S.

ambassador to Germany and Acting Director of National Intelligence Richard Grenell. DOS’s

failure to produce those records (a failure which DOS itself estimates will continue for years to

come) is a violation of the FOIA.

                                     Jurisdiction and Venue

       7.      This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. §§ 552(a)(4)(B). This Court also has

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue lies in this

district under 5 U.S.C. § 552(a)(4)(B).

                                              Parties

       8.      Plaintiff Washington Blade is a newspaper in the Washington, DC, metropolitan

area that focuses its reporting on issues relevant to the LGBTQ community. Originally launched

in October 1969, it is the oldest LGBTQ newspaper in the United States, and serves an audience

of more than 20,000 people, making it the third largest LGBTQ newspaper in the United States

by circulation. According to the New York Times, the Blade is “one of the most influential

publications written for a gay audience.”

       9.      Plaintiff Christopher C. Johnson is a resident and citizen of the District of

Columbia, and the Chief Political and White House Reporter for the Blade. With more than

15,000 Twitter followers, he works for the Blade from an office in Washington, DC, and is a

member of the White House Correspondents’ Association.




                                                 3
              Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 4 of 12




        10.     Defendant DOS is a component of the Executive Branch of the United States

Government. Defendant is an “agency” within the meaning of 5 U.S.C. § 522(f). Plaintiffs are

informed and believe Defendant has possession and control of the records sought by the Request.

                               Statutory and Regulatory Background

        11.     The FOIA, 5 U.S.C. § 552, requires agencies of the federal government to release

requested records to the public unless one or more specific statutory exemptions apply.

        12.     An agency must respond to a party making a FOIA request within 20 working

days, notifying that party of at least the agency’s determination of which of the requested records

it will release, which it will withhold and why, and the requester’s right to appeal the

determination to the agency head. 5 U.S.C. § 552(a)(6)(A)(i).

                     The Blade’s Interest in the United States’ Initiatives to
                       Decriminalize Homosexuality Around the World

        13.     The Washington Blade has reported on a number of stories addressing the Trump

administration’s global campaign to end criminalization of homosexuality in the estimated 70

nations where it is still illegal to be gay.

        14.     Since 2019, the Blade has been publishing articles reporting on the initiative. For

example, on assignment for the Blade, Mr. Johnson interviewed attendees of the April 2019

Conservative Political Action Committee Conference to ask them about Trump’s initiative and

how they reconciled support for Trump’s initiative with other policies of the Trump

administration that seemed opposed to the interests of the LGBTQ community, including the

transgender military ban and “religious freedom” initiatives seen to enable to discrimination

against members of the LGBTQ community. Mr. Johnson’s reporting on these interviews and

global initiative were published in the Blade. See




                                                  4
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 5 of 12




https://www.washingtonblade.com/2019/03/05/surprise-trump-global-plan-to-decriminalize-

homosexuality-has-fans-at-cpac/.

       15.     In September 2020, the Blade reported on comments made by Richard Grenell,

former U.S. ambassador to Germany, Acting Director of National Intelligence, and the highest-

profile openly gay person in the Trump administration. Grenell had been the leader of the

Trump administration’s global initiative to decriminalize homosexuality, and his comments came

in the wake of Iran’s execution of 27-year old wrestler Navid Afkari, who was killed after

denouncing the Iranian regime. In response to the execution, Grenell publicly called for the

International Olympic Committee to exclude Iran from the Olympic Games to be held in Tokyo,

Japan, in 2021. See https://www.washingtonblade.com/2020/09/23/grenell-defends-progress-in-

global-initiative-to-decriminalize-homosexuality/.

       16.     The Blade has continued its reporting on developments related to Grenell and his

continued efforts to address global anti-LGBTQ sentiment. See

https://www.washingtonblade.com/2020/10/06/grenell-says-not-meeting-with-germanys-far-

right-leader-a-difficult-thing-report/.

       17.      It had been reported that Grenell was considering declaring his candidacy for this

year’s California governor recall election. See

https://www.politico.com/states/california/story/2021/02/12/grenell-lays-groundwork-for-

california-gubernatorial-run-1363378; see also

https://www.politico.com/states/california/story/2021/05/11/grenell-still-weighing-california-

recall-bid-as-republican-field-grows-9426406.

       18.     Even though Grenell eventually announced he would not run in the upcoming

recall election, he may be considering a run in the regularly scheduled 2022 California



                                                  5
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 6 of 12




gubernatorial election. See https://californiaglobe.com/section-2/former-ambassador-ric-grenell-

announces-that-he-will-not-run-for-governor-in-2021/.

       19.     Grenell was the face of the Trump administration’s efforts to decriminalize

homosexuality around the world and efforts to reach LGBTQ voters. He has remained an active

participant in conservative media after the end of the Trump presidency. The general public, and

the Blade’s readership, would benefit from knowing the details of Grenell’s activities while a

part of the Trump administration, and how or whether his tenure as U.S. ambassador to Germany

and Acting National Security Advisor had an impact on the administration’s approach to

LGBTQ issues both domestically and globally.

       20.     If and when Grenell runs for governor of California, voters will want to know

about his record on LGBTQ issues and the extent of his success, if any, at promoting the

interests of the LGBTQ community in his past roles in the Department of State under the Trump

administration.

                  The Blade’s Request for Release of Email Records Regarding
                        U.S. Initiatives to Decriminalize Homosexuality

       21.     On September 25, 2020, the Blade requested under FOIA certain email records to

and from the U.S. ambassador to Germany. Specifically, the Blade requested:

       all emails to and from the persons in the role of U.S. ambassador to Germany
       including the words “initiative,” “homosexuality,” “gay” “criminalize,”
       “decriminalize,” “criminalization” or “decriminalization” from May 15, 2019 to
       June 30, 2020. Please delete all duplicates.

See Ex. A.

       22.     The Blade requested expedited handling for its FOIA request on the ground that

the Blade is a member of the news media seeking information as part of a news gathering effort.

       23.     By email to Mr. Johnson dated September 25, 2020, DOS acknowledged that it

had received the Blade’s FOIA Request described supra at ¶ 21, assigned it subject reference

                                                6
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 7 of 12




number “Ref: F-2020-08789” and stated that the Request had been “placed in the complex

processing track where it will be processed as quickly as possible,” citing 22 C.F.R. § 171.11(h).

Attached as Exhibit B is DOS’s September 25, 2020 email.

       24.     DOS, citing 22 C.F.R. § 171.11(f), also denied the Blade’s request for expedited

handling of the request, stating that the request did “not demonstrate a ‘compelling need’ for the

requested information.” Ex. B.

       25.     Finally, DOS stated that it would not respond within the 20 days provided under

FOIA due to “unusual circumstances,” which, according to DOS, included “the need to search

for and collect requested records from other Department office or Foreign Service posts.” Ex. B.

              DOS’s Radio Silence and Eventual Estimated Date of Completion
             More Than Three Years After the Date of the Blade’s FOIA Request

       26.     Mr. Johnson reached out to DOS on November 5, 2020 for a status update on the

Blade’s FOIA Request, and stated that he would be willing to change the parameters of the

Request if that would help expedite processing. See Ex. C.

       27.     DOS responded the following day, saying merely that the request was “in

process” and that Mr. Johnson would be notified of the results of DOS’s search when available.

See Ex. C.

       28.     After hearing nothing from DOS for nearly three more months, Mr. Johnson

reached out again on February 2, 2021 for more information. In an attempt to help expedite

processing of the Blade’s Request, Mr. Johnson also requested that the scope of the Request be

narrowed by deleting the terms “criminalize” and “criminalization” from the search. See Ex. D.

       29.     On February 3, DOS acknowledged receipt of Mr. Johnson’s February 2 status

update request, and Mr. Johnson’s request to narrow the scope of the Blade’s FOIA Request was

forwarded “to the processing team for their information and appropriate action.” See Ex. E.


                                                 7
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 8 of 12




       30.      On February 5, DOS responded further that the Blade’s Request “continues to be

processed” and the estimated date of completion (“EDC”) was October 23, 2023. See Ex. D.

       31.      DOS’s EDC was more than three years after the date the Blade submitted its

FOIA Request.

       32.      By letter dated February 15, 2021, addressed to DOS, the Blade submitted an

Appeal of Constructive Denial of Freedom of Information Act Request F-2020-08789, which

recounted the factual background described above. See Ex. F. In its appeal, the Blade also

explained that DOS is required to make records “promptly available” to the requester, and that an

EDC of October 23, 2023 would be simply unacceptable. See Ex. F.

       33.      Over a month later, by letter to Mr. Johnson dated March 29, 2021, a DOS

Appeals Officer responded that because no specific material had been denied in response to the

Request, it was not subject to administrative appeal at that time. The Appeals Officer

“confirmed that [the Blade’s] request is being processed,” but informed Mr. Johnson that DOS

“receives thousands of FOIA and Privacy Act requests each year and yours will be processed in

turn.” Ex. G.

       34.      As of July 30, 2021, DOS confirmed that the “request remains in process and has

an estimated date of completion of October 23, 2023” and that “there will be a delay in

processing FOIA requests.” Ex. H.

       35.      To date, almost one year after the Blade submitted its FOIA request, DOS has

produced zero documents in response to the Blade’s Request, and there has been no indication

that any search for documents has begun. By the time DOS’s estimated date of completion

(October 23, 2023) arrives, more than three years will have passed since the date of the Request,




                                                8
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 9 of 12




California’s 2021 Gubernatorial Election will be long-over, and the purpose of the Request will

have disappeared.

       36.     In the end, if the Blade is not granted the relief it seeks here, it will be the

American voting public who is deprived of potentially invaluable information and records that

would otherwise have contributed to a well-informed electorate.

                             PLAINTIFFS’ CLAIM FOR RELIEF

                                             COUNT I
                                 (Failure to Produce Documents)

       37.     Plaintiffs repeat and re-allege the above paragraphs as if fully restated here..

       38.     The Blade properly submitted a FOIA request for documents from DOS—

namely, copies of emails to and from the U.S. Ambassador to Germany created between May 15,

2019 and June 30, 2020, that contained the terms “initiative,” “homosexuality,” “gay,”

“criminalize,” “decriminalize,” “criminalization” or “decriminalization.”

       39.     FOIA requires agencies to determine within 20 working days after the receipt of a

FOIA request whether to comply. See 5 U.S.C. § 552(a)(6)(A)(i).

       40.     In certain “unusual circumstances,” the 20-day time limit to make a determination

can be extended by no more than 10 days, and the agency must notify the requester of the date on

which a determination is expected. See 5 U.S.C. § 552(a)(6)(B)(i).

       41.     If an agency determines that it will comply with a request for records, those

records shall be made “promptly available” to the requester. See 5 U.S.C. § 552(a)(3)(A),

(a)(6)(C)(i). This means within days or a few weeks of a determination, not months or years.

       42.     DOS failed to issue a determination on the Blade’s Request within the time

required by the FOIA, and has since communicated to Plaintiffs that DOS estimates that it will




                                                   9
             Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 10 of 12




not complete the Request until October 23, 2023, more than three years after the date of the

Request, all in violation of FOIA.

       43.     As a result of the actions complained of herein, the Blade’s access to government

records that it is entitled to review has been improperly delayed, in violation of the FOIA.

       44.     Accordingly, the Blade is entitled to injunctive and declaratory relief with respect

to the immediate issuance of a determination on and processing of its Request.

                                        Requested Relief

       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Order Defendant to immediately and fully process Plaintiffs’ September 25, 2020

FOIA Request and disclose all non-exempt documents immediately to Plaintiffs;

       (2)     Issue a declaration that the agency violated FOIA and Plaintiffs are entitled to

immediate processing and disclosure of the requested records;

       (3)     Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       (4)     Award Plaintiffs their costs and reasonably attorneys’ fees in this action; and

       (5)     Grant such other relief as the Court may deem just and proper.

Dated: August 17, 2021

                                                 Respectfully submitted,

                                                 /s/ Courtney DeThomas
                                                 Courtney DeThomas (D.C. Bar No. 888304075)
                                                 courtneydethomas@dwt.com
                                                 DAVIS WRIGHT TREMAINE LLP
                                                 1301 K Street NW; Suite 500 East
                                                 Washington, D.C. 20005-3317
                                                 (202) 973-4200
                                                 (202) 973-4499 (fax)




                                                10
Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 11 of 12




                             Thomas R. Burke (pro hac vice forthcoming)
                             thomasburke@dwt.com
                             DAVIS WRIGHT TREMAINE LLP
                             505 Montgomery Street, Suite 800
                             San Francisco, CA 94111
                             (415) 276-6500

                             Attorneys for Plaintiffs




                            11
           Case 1:21-cv-02196 Document 1 Filed 08/17/21 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of August, 2021, I caused the foregoing Complaint

for Injunctive and Declaratory Relief for Violation of the Freedom of Information Act to be

served via the court’s CM/ECF system upon the Clerk of the Court and via First Class mail,

postage prepaid, upon the following persons:

U.S. DEPARTMENT OF STATE
The Executive Office,
Office of The Legal Adviser
Suite 5.600
600 19th Street N.W.
Washington, DC 20522



                                                /s/ Courtney DeThomas
                                                Courtney DeThomas
